EXHIBIT 10.1

 


AMENDMENT NO. 1


TO


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


 

This Amendment No. 1 to Second Amended and Restated Credit Agreement dated as of
May 30, 2008 (this “Amendment”), is made among TETRA TECH, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., as Administrative Agent,
each of the Lenders signatory hereto and each of the Guarantors signatory
hereto. Each capitalized term used and not otherwise defined in this Amendment
has the definition specified in the Credit Agreement described below.

 


RECITALS:


 

A.                                  The Borrower, Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and each
lenders from time to time party thereto (each, a “Lender” and, collectively, the
“Lenders”) have entered into that certain Second Amended and Restated Credit
Agreement dated as of March 30, 2007 (the “Credit Agreement”), pursuant to which
the Lenders have made available to the Borrower a revolving credit facility.

 

B.                                    Each of the Guarantors has entered into a
Guaranty pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents.

 

C.                                    The Borrower has advised the
Administrative Agent and the Lenders that it desires to amend certain provisions
of the Credit Agreement as set forth below.

 

D.                                   The Administrative Agent and the Lenders
are willing to so amend the Credit Agreement on the terms and conditions
contained in this Amendment.

 

In consideration of the premises and further valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendments to Credit Agreement. Subject
to the terms and conditions set forth herein, and in reliance upon the
representations and warranties of the Borrower made herein, the Credit Agreement
is amended as follows:

 

(a)                                 The definition of “Consolidated Fixed
Charges” in Section 1.02 is deleted in its entirety and the following is
inserted in lieu thereof:

 

“Consolidated Fixed Charges” means, for any period measured thereof, the sum of
(a) Consolidated Interest Charges, plus (b) Federal, state, local and foreign
income taxes (including any franchise tax and any other tax based upon gross or
net income or receipts but not including sales taxes and value added taxes) paid
by the Borrower and its Subsidiaries during such period plus (c) all required
payments of principal of Indebtedness of the Borrower and its Subsidiaries
during such period (including, without limitation, with respect to  any
“earnout” or similar payments).

 

--------------------------------------------------------------------------------


 

(b)                                Clause (g) of Section 7.02 is deleted in its
entirety and the following is inserted in lieu thereof:

 

(g)                                 acquisitions by the Borrower or any
Subsidiary of all or substantially all of the assets of, or of all of the Equity
Interests of any other Person that is in the same or a similar line of business
as the Borrower and its Subsidiaries; provided that any acquisition described in
this clause (g) must satisfy all of the following conditions: (i) each Person so
acquired shall comply with all of the terms of this Agreement and the other Loan
Documents that are applicable to such Person; (ii) either the required majority
of the Board of Directors (or other equivalent governing body) of the Person so
acquired incumbent at the time such acquisition is proposed has acquiesced to
the acquisition, or the acquisition is otherwise deemed in the reasonable
judgment of the Administrative Agent to be a “friendly” acquisition; (iii) no
Default or Event of Default shall have occurred and be continuing at the time
of, or would result from the making of, such acquisition; (iv) the aggregate
consideration paid or required to be paid in any fiscal year with respect to
acquisitions permitted by this clause (g) (whether such acquisitions occur in
such fiscal year or occurred in any prior fiscal year) shall not exceed
$135,000,000 (including in such calculation any assumed debt and any debt
incurred to any seller or any affiliate or equityholder of any seller as
consideration in such transaction and the fair market value of any non-cash
consideration, but excluding (x) any consideration consisting of Equity
Interests of the Borrower, and (y) the contingent portion of any “earnout” or
similar payments to be paid in a fiscal year until the date such payment is
required to be made or reported as a liability of the Borrower or any Subsidiary
in accordance with GAAP); and (v) substantially contemporaneously with any such
acquisition of Equity Interests, the Borrower shall grant, or cause the
applicable Person(s) to grant, to the Administrative Agent, for the benefit of
the Secured Parties, a valid and perfected first priority Lien in all of the
Equity Interests so acquired; and

 

(c)                                 Clause (h) of Section 7.03 is deleted in its
entirety and the following is inserted in lieu thereof:

 

(h)                                 Indebtedness constituting a portion of the
deferred purchase price for any acquisition permitted by clause (g) of
Section 7.02; provided, that the aggregate outstanding amount of all such
Indebtedness shall not at any time exceed $25,000,000 (excluding from such
limitation any Indebtedness consisting of the obligation to make any “earnout”
or similar payment);

 

2

--------------------------------------------------------------------------------


 

2.                                      Effectiveness; Conditions Precedent. The
amendments herein provided shall be effective upon the satisfaction of the
following conditions precedent:

 

(a)                                 The Administrative Agent shall have received
each of the following documents or instruments in form and substance acceptable
to the Administrative Agent:

 

(i)                                    one or more counterparts of this
Amendment, duly executed by the Borrower, each Guarantor and the Required
Lenders; and

 

(ii)                                 such other documents, instruments,
opinions, certifications, undertakings, further assurances and other matters as
the Administrative Agent shall reasonably request.

 

(b)                                All fees and expenses payable to the
Administrative Agent and the Lenders (including (x) an amendment fee of $5,000
to each Lender that executes and returns this Amendment to the Administrative
Agent by 3:00 pm PST on May 30, 2008, and (y) the fees and expenses of counsel
to the Administrative Agent estimated to date) shall have been paid in full
(without prejudice to final settling of accounts for such fees and expenses).

 

3.                                      Consent of the Guarantors.
Notwithstanding that such consent is not required by the Loan Documents, each of
the Guarantors hereby consents, acknowledges and agrees to the amendments set
forth herein and hereby confirms and ratifies in all respects the Loan Documents
to which such Person is a party (including without limitation the continuation
of such Person’s payment and performance obligations and the effectiveness and
priority of any Liens granted thereunder, in each case upon and after the
effectiveness of this Amendment and the amendments contemplated hereby) and the
enforceability of such Loan Documents against such Person in accordance with its
terms.

 

4.                                      Representations and Warranties. In order
to induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower represents and warrants to the  Administrative Agent and such
Lenders as follows:

 

(a)                                 The representations and warranties made by
it in Article V of the Credit Agreement, and by each Loan Party in each of the
Loan Documents to which such Loan Party is a party are true and correct on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct as of such earlier date;

 

(b)                                Since the date of the most recent financial
reports of the Borrower delivered pursuant to Section 6.01 of the Credit
Agreement, no act, event, condition or circumstance has occurred or arisen
which, singly or in the aggregate with one or more other acts, events,
occurrences or conditions (whenever occurring or arising), has had or could
reasonably be expected to have a Material Adverse Effect;

 

3

--------------------------------------------------------------------------------


 

(c)                                 The Persons appearing as Guarantors on the
signature pages to this Agreement constitute all Persons who are required to be
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Guarantors after the Closing Date, and each of
such Persons has become and remains a party to a Guaranty as a Guarantor;

 

(d)                                This Amendment has been duly authorized,
executed and delivered by the Borrower and the Guarantors and constitutes a
legal, valid and binding obligation of such Persons, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and

 

(e)                                 No Default or Event of Default has occurred
and is continuing.

 

5.                                      Entire Agreement. This Amendment,
together with all the Loan Documents (collectively, the “Relevant Documents”),
sets forth the entire understanding and agreement of the parties hereto in
relation to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter. No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty. Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.

 

6.                                      Full Force and Effect of Agreement.
Except as hereby specifically amended, modified or supplemented, the Credit
Agreement and all other Loan Documents are hereby confirmed and ratified in all
respects and shall be and remain in full force and effect according to their
respective terms.

 

7.                                      Counterparts. This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

8.                                      Governing Law; Jurisdiction, Etc. This
Amendment shall in all respects be governed by, and construed in accordance
with, the laws of the State of New York, and shall be further subject to the
provisions of Section 10.14 of the Credit Agreement.

 

9.                                      Enforceability. Should any one or more
of the provisions of this Amendment be determined to be illegal or unenforceable
as to one or more of the parties hereto, all other provisions nevertheless shall
remain effective and binding on the parties hereto.

 

4

--------------------------------------------------------------------------------


 

10.                                References. All references in any of the Loan
Documents to the “Credit Agreement” shall mean the Credit Agreement, as amended
hereby.

 

11.                                Successors and Assigns. This Amendment shall
be binding upon and inure to the benefit of the Borrower, each Guarantor, the
Administrative Agent and each Lender, and their respective successors and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.

 

[Signature pages follow.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

TETRA TECH, INC.

 

 

 

 

 

/s/ Dan L. Batrack

 

Name:

 Dan L. Batrack

 

Title:

 Chief Executive Officer

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

/s/ Robert Rittelmeyer

 

Name:

 Robert Rittelmeyer

 

Title:

 Vice President

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

/s/ Mathew Griesbach

 

Name:

 Mathew Griesbach

 

Title:

 Vice President

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

BMO CAPITAL MARKETS FINANCING,
INC., as a Lender

 

 

 

 

 

/s/ John Armstrong

 

Name:

 John Armstrong

 

Title:

 Vice President

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

/s/ Jared Myres

 

Name:

 Jared Myres

 

Title:

 Vice President

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

/s/ Conan Schleicher

 

Name:

 Conan Schleicher

 

Title:

 Vice President

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., as a
Lender

 

 

 

 

 

/s/ Peter Thompson

 

Name:

 Peter Thompson

 

Title:

 Vice President

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

/s/ John Burda

 

Name:

 John Burda

 

Title:

 Vice President

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, as a Lender

 

 

 

 

 

/s/ Stephen DeMartini

 

Name:

 Stephen DeMartini

 

Title:

 Senior Vice President

 

 

 

PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY, as a Lender

 

 

 

By: 

Prudential Investment Management, Inc.

 

 

 

 

 

 

/s/ Stephen DeMartini

 

 

Name:  Stephen DeMartini

 

 

Ttitle:   Senior Vice President

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ADVANCED MANAGEMENT

 

TECHNOLOGY, INC.

 

ARD, INC.

 

ARDAMAN & ASSOCIATES, INC.

 

COSENTINI ASSOCIATES, INC.

 

DELANEY CRUSHED STONE

 

PRODUCTS, INC.

 

ENGINEERING MANAGEMENT

 

CONCEPTS, INC.

 

GEOTRANS, INC.

 

HARTMAN & ASSOCIATES, INC.

 

TETRA TECH CONSTRUCTION

 

SERVICES, INC.

 

TETRA TECH EC, INC.

 

TETRA TECH EM INC.

 

TETRA TECH EXECUTIVE SERVICES, INC.

 

TETRA TECH NUS, INC.

 

TETRA TECH RMC, INC.

 

THE DELANEY GROUP, INC.

 

THE THOMAS GROUP OF

 

COMPANIES, INC.

 

WESTERN UTILITY CONTRACTORS, INC.

 

 

 

/s/ Dan L. Batrack

 

Name:

 Dan L. Batrack

 

Title:

 Vice President

 

Amendment No. 1 to Second Amended and Restated Credit Agreement
Signature Page

 

--------------------------------------------------------------------------------